Citation Nr: 1822320	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  16-62 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, secondary to herbicide agent exposure.

2.  Entitlement to service connection for neuropathy of the right lower extremity, secondary to diabetes mellitus type II.

3.  Entitlement to service connection for neuropathy of the left lower extremity, secondary to diabetes mellitus type II.

4.  Entitlement to service connection for coronary artery disease (CAD), secondary to herbicide agent exposure. 

5.  Entitlement to chronic obstructive pulmonary disease (COPD), secondary to herbicide agent exposure. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and generalized anxiety disorder.

REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971, during the Vietnam Era.  For his service, he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 60 Device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013, October 2015, and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In an August 2017 Statement in Support of Claim, the Veteran withdrew his request for a videoconference hearing before the Board.  38 C.F.R. § 20.704(e) (2017).

The Board has broadened and re-characterized the service connection claim for anxiety disorder not otherwise specified, claimed as PTSD, to a claim for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder.  See Clemons vs. Shinseki, 23 Vet. App. 1, 5 (2009). 
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not establish the Veteran was exposed to herbicide agents in service, to include during the performance of his duties on base at Camp Khon Kaen in Thailand and duties transporting cargo to Royal Thai Air Force Bases (RTAFBs).

2.  The evidence of record establishes the Veteran's diabetes mellitus onset in February 2001, nearly 30 years post-separation, and that he was diagnosed with diabetic neuropathy thereafter.

3.  The evidence of record establishes the Veteran first suffered from a myocardial infarction in 1991, nearly 20 years after separation, and was diagnosed with CAD thereafter in January 1993.

4.  The evidence of record does not establish the onset of the Veteran's COPD in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, secondary to herbicide agent exposure, have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for neuropathy of the right lower extremity, secondary to diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for neuropathy of the left lower extremity, secondary to diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

4.  The criteria for service connection for CAD, secondary to herbicide agent exposure, have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

5.  The criteria for service connection for COPD, secondary to herbicide agent exposure, have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a). Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

The Veteran has not been afforded a VA examination with respect to his diabetes mellitus, neuropathy of the right and left lower extremities, CAD, or COPD.  However, no VA examination is required given the lack of evidence bearing on an in service incurrence.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that when there is evidence of a current disability, an in service incurrence, and an indication that the current disability may be associated with the in service incurrence, but there is insufficient medical evidence to make a decision on the claim an examination is required). 

The Veteran contends that his diabetes mellitus, CAD, and COPD stem from exposure to herbicide agents in service.  See October 2010 Veteran's Application for Compensation and/or Pension.  Further, he asserts that his diabetic neuropathy of the right and left lower extremities is secondary to his diabetes mellitus.  See January 2014 Supplemental Claim for Compensation.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Additionally, a Veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed an herbicide agent during such service, absent affirmative evidence establishing that he was not.  
38 C.F.R. § 3.307(a)(6), (d).  If a veteran exposed to an herbicide agent pursuant to 38 C.F.R. § 3.307(a)(6) develops a disease delineated in 38 C.F.R. § 3.309(e), it shall be service connected on a presumptive basis even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) provides an exhaustive list of the diseases that may be service connected on a presumptive basis.  While diabetes mellitus and CAD are included in this list, COPD is not.  Therefore, COPD is not eligible for presumptive service connection based on exposure to herbicide agents in service.

Service connection may also be established on a secondary basis if the evidence demonstrates the claimed disability is proximately due to or the result of a service-connected disease or injury; or, the claimed disability increased in severity beyond its natural progression proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).

Medical records show that the Veteran carries current diagnoses of diabetes mellitus, diabetic neuropathy, CAD, and COPD.  Thus, the current disability element has been met with respect to each of these claimed disabilities.  See Shedden, supra.  

The Veteran first demonstrated symptoms of diabetes mellitus in February 2001; nearly 30 years post-separation.  During a February 2001 appointment Dr. S.T.A. observed that a random blood sugar reading was elevated and suspected that he had diabetes.  February 2001 Dr. S.T.A. Treatment Note.  Subsequent treatment records confirm that he was formally diagnosed with diabetes mellitus as well as diabetic neuropathy.  See October 2002 P.S.P. Outpatient/Emergency Medical Record; August 2016 Dr. K.P.L. Treatment Note.  There is no evidence of record suggesting the onset of his diabetes mellitus prior to February 2001.

A review of the claims file indicates, the Veteran was first diagnosed with CAD in January 1993; more than 20 years after separation.  January 1992 S.P. Hospital Discharge Summary.  While the evidence of record shows that he began experiencing heart trouble as early as 1991, there is no evidence of record suggesting the onset of any heart problems prior to that time.  See October 2002 P.S.P. Hospital Outpatient Emergency Note (noted the Veteran had myocardial infarctions in 1991 and 1993).  

The first diagnosis of COPD of record is from September 2008; nearly 37 years following discharge.  September 2008 P.S.P. Hospital Discharge Summary.

Accordingly, none of the claimed conditions was first manifested in service or for many, many years after discharge.

Next, the Board examines the evidence of record for an in service incurrence.  In doing so, the Board notes the Veteran's only theory of entitlement is based on exposure to herbicide agents in service. 

In the January 2014 Notice of Disagreement, the Veteran avowed he served in Vietnam.  Service personnel records (SPRs), however, establish that from April 1969 to June 1970, he was stationed in Thailand, and from June 1970 to August 1970 he was stationed in Okinawa.  See Enlisted Qualification Record, Overseas Command.  This accounts for the entirety of his overseas service; there is no notation of Vietnam service or even visitation, and his Form DD 214 Report of Discharge specifies no Vietnam service.  While he did receive the Vietnam Service Medal, and Vietnam Campaign Medal with 60 Device, such awards only show service in support of the Vietnam mission,  not actual service in the country of Vietnam.  

The evidence of record does not establish the requisite in-country service in Vietnam to accord the Veteran the presumption that he was exposed to herbicide agents in service.  38 C.F.R. § 3.307(a)(6).    The Board therefore considers the possibility of exposure in Thailand.  VA will consider exposure established when a Veteran served at a RTAFB, with duties involving a presence near the base perimeter between February 1961 and May 1975, or who were stationed at smaller U.S. Army bases as a member of an MP unit or in a duty that placed him at or near the base perimeter.  See VA Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  While in Thailand, the Veteran was stationed at Camp Khon Kaen; he was a truck driver with a transportation unit.  See Enlisted Qualification Record, Record of Assignments; see also 519th Transportation Battalion)(Truck) Unit Histories.

In an August 2015 Statement in Support of Claim, the Veteran explained that he was exposed to herbicide agents on numerous occasions while serving in Thailand; herbicide agents were sprayed at the perimeter of the camp where he was stationed; he hauled barrels of Agent Orange to the RTAFB at Nakhom Phanom; he passed through the gates daily either delivering supplies, food, and fuel to the RTAFBs at U-Tapao, Ubon, Nakhom Phanom, Takhil, Korat, or Don Muang; and he also participated in mine sweeps to assist the engineering units in their ongoing construction missions.  

In an earlier June 2011 Letter, the Veteran expressed his belief that he had transported Agent Orange in cardboard barrels.  He described that these barrels would break open, and he would be required to clean it.  He recalled asking one of his superiors whether the barrels contained Agent Orange, but he never received confirmation that it was.

Based on the information provided by the Veteran, the RO attempted to verify his exposure to herbicide agents in service.  January 26, 2015 Request for Information; January 29, 2015 Request for Information; February 2015, Request for Information.  In March 2015, the RO received a response indicating research coordinated with the National Archives and Records Administration confirmed the 569th Transportation Company was stationed at Camp Khon Kaen in Thailand.  March 2015 Defense Personnel Records Information Retrieval System (DPRIS) Response.  The mission of the 569th Transportation Company was to provide ground transportation of cargo to all Army and Air Force installations in northeast Thailand, primarily classified munitions.  There is no evidence showing his unit hauled Agent Orange or other herbicides between bases, though there is ample evidence of the use of herbicides in Vietnam.  

While the possibility of hauling herbicides in is cargo trucks is certainly within the realm of possibility, given the Veteran's occupational specialty and unit, the Board still finds no actual exposure.  First, his duties did not place him at the perimeter of bases where herbicides were mainly used.  Transiting a gate is a minimal contact.  Second, allegations of exposure from leaky cardboard drums are not credible.  Herbicides were transported in 55 gallon steel drums, painted on the side with a colored stripe corresponding to the name of the herbicide agent (Orange, Blue, Pink, etc.).  The idea of carrying a dangerous liquid in what was effectively a paper bag is simply not credible; this undercuts his reports to Dr. WAG of loading and unloading barrels of herbicides.  Finally, the Veteran's reports of helping to clear mines are not  consistent with his duties in service; he was a truck driver, not a combat engineer, and would have lacked the specialized training needed for such a job.

Based on the above, the Board finds the preponderance of the evidence weighs against presumptive service connection for diabetes mellitus and CAD as a chronic disease pursuant to 38 C.F.R. §§ 3.307(a)(3), 3.309(a); based on exposure to herbicide agents in service for pursuant to 38 C.F.R. §§ 3.307(a)(6), 3.309(e); or in accordance with VA Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

As noted above, the Veteran's only theory of entitlement is based on exposure to herbicide agents in service for his diabetes mellitus, CAD, and COPD.  He does not aver the onset of any of these disabilities in service or that they are attributable to any other in service event.  Moreover, a review of his STRs is negative for any symptoms or issues related to diabetes mellitus, CAD, or COPD in service.  As such, the Board finds the in service incurrence element has not been satisfied for either his diabetes mellitus, CAD, or COPD.  See Shedden, supra.  Consequently, the nexus element cannot be met for either of these disabilities as well.  Id.  Therefore, the preponderance of the evidence does not warrant service connection on a direct basis for his diabetes mellitus, CAD, or COPD.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra; Combee v. Brown, 34 F.3d 1039, 1942 (Fed. Cir. 1994) (holding that although service connection on a presumptive basis may not be warranted, it does not preclude service connection on a direct basis). 

Furthermore, the Board finds the preponderance of the evidence does not support secondary service connection for neuropathy of the right or left lower extremity, secondary to diabetes mellitus, in light of the Board's denial of service connection for diabetes mellitus.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; see also Fagan, supra.


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for neuropathy of the right lower extremity, secondary to diabetes mellitus type II, is denied.

Service connection for neuropathy of the left lower extremity, secondary to diabetes mellitus type II, is denied.

Service connection for CAD is denied.

Service connection for COPD is denied. 


REMAND

The Veteran contends that his claimed acquired psychiatric disorder stems from his service.  See June 2016 Veteran's Application for Compensation and/or Pension.  A review of the claims file establishes that he has been diagnosed with generalized anxiety disorder and PTSD by private treatment providers.  See August 2016 Dr. K.P.L. Treatment Note; June 2016 Washington State Medical Marijuana Authorization Form; May 2016 VA Providence Cardiology Associates.  

In furtherance of this claim, the Veteran was examined by the VA in August 2016.  August 2016 Initial PTSD VA Examination Report. In the end, the VA examiner determined that he did not meet the diagnostic criteria for PTSD citing that there was nothing of record to substantiate such a diagnosis.  Although the VA examiner acknowledged his diagnosis of generalized anxiety disorder by a private treatment provider, the VA examiner did not render an opinion as to whether it was caused by or otherwise related to his service. 

Thereafter, in a December 2016 VA Form 9, the Veteran relayed that his basic training buddy committed suicide in service in his presence, and this incident has had a profound effect on his mental health.  The Board notes the RO has yet to verify this claimed in service PTSD stressor. 

Based on the foregoing, the Board finds a remand is necessary for verification of the Veteran's claimed in service PTSD stressor and to afford him another VA examination. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1. Contact the Veteran to determine if there are any relevant, outstanding VA and/or private treatment records.  If so, undertake all appropriate development necessary to obtain a copy of these records from each VA and/or private treatment provider and/or facility identified by him. 

2. Attempt to verify the Veteran's claimed in service PTSD stressor that another service member committed suicide in his presence with the appropriate agency(ies).

3. Once the first and second requests have been completed to the extent possible, schedule the Veteran for an examination to determine the nature and etiology of his claimed acquired psychiatric disorder. 

The examiner must identify all current and prior diagnoses of an acquired psychiatric disorder, and opine as to whether each diagnosed condition is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.  A full and complete rational is required for all opinions expressed.

As to a diagnosis of PTSD, the examiner should discuss whether the claimed in service stressor(s) supports the diagnosis and explain why.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


